Exhibit 10.4

 

December 10, 2003

 

Michael P. Gray

57 Lancaster Road

Sudbury, MA 01776

 

Dear Mike,

 

I am pleased to confirm your promotion. This letter will outline the new terms
and benefits of your employment with Curis, Inc., and will supercede the
previous letter concerning your terms of employment dated January 26, 1998.

 

Position: Vice President, Chief Financial Officer

 

Reporting to: Dan Passeri, President and CEO

 

Effective Date: November 27, 2003

 

Rate of Pay: $15,416.70 per month to be reviewed as part of our performance
review program. It is understood that paychecks will be issued on alternating
Fridays.

 

Work Week: You will generally work Monday through Friday, at least 40 hours per
week.

 

Benefits: You will be provided fully paid D & O insurance.

 

Stock Options: You will be recommended for an option to purchase 160,000 shares
of Curis common stock, to be awarded by the Board of Directors at the next Board
Meeting or Compensation Committee meeting following your start date. The shares
will be awarded at a price to be determined by the Board of Directors and will
vest over four years, 25% after the first year and 6.25% per quarter over the
remainder of the vesting period. Vesting of stock options is contingent upon
your continued employment at Curis. The award will be subject to and governed by
the terms and conditions of an agreement between you and the Curis and the Curis
Inc. 2000 Stock Incentive Plan (the “Plan”).

 

It should be understood by you that your employment at Curis, Inc. is at all
times on an “at will” basis, which means that it is not guaranteed for any
specified period of time and may be terminated by you or by Curis at any time,
with or without notice, and regardless of the date of payment of your salary. By
accepting the terms of this agreement, you acknowledge and agree that no
contrary representation has been made to you. This at-will employment

 



--------------------------------------------------------------------------------

Michael P. Gray

 

relationship will remain in effect throughout your employment with Curis. It may
not be modified by an oral or implied agreement. The terms of your employment
will be interpreted in accordance with and governed by the laws of The
Commonwealth of Massachusetts.

 

It is anticipated that you will continue your employment with Curis, Inc. for at
least four years. In the event your employment with the Company is involuntarily
terminated by the Company without cause, the Company will continue to pay you as
severance benefits your base salary as in effect on the date of your employment
with the Company, to the extent that such benefits can be provided to
non-employees, for six months provided you execute a separation agreement and
release prepared by and satisfactory to the Company and such agreement becomes
binding.

 

Cause means (a) your failure or refusal to substantially perform your duties or
your continued neglect to perform such duties to the full extent of your
abilities for reasons other than death, physical or mental incapacity, (b) a
good faith finding by the Company of your failure to perform your duties as
assigned to you by the Board of Directors or Chief Executive Officer of the
Company, (c) a good faith finding by the Company of dishonesty, gross
negligence, or misconduct, (d) conviction or the entry of a pleading of nolo
contender e to any crime or felony, or (e) any breach or threatened breach of
any confidentiality, non-solicitation, or inventions agreement with the Company.

 

If the terms of this employment agreement are acceptable, please indicate your
acceptance by signing both copies of this letter. Please return one copy of each
to Kristie Haskell, Director, Human Resources.

 

Sincerely,

/s/    DANIEL R. PASSERI        

--------------------------------------------------------------------------------

Dan Passeri President and CEO

Agreed and accepted:

/s/    MICHAEL P. GRAY        

--------------------------------------------------------------------------------

Michael P. Gray

Date: 12/15/03

 

Enclosures

 

Invention, Non-Disclosure and Non-Competition Agreement

 

Form I-9

 

Page 2